Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 appears to contradict claim 14 which it depends upon.
Allowable Subject Matter
Claim 2, 3 , 13, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180294219 A1) hereafter referred to as Kim in view of Song et al. (US 20190268000 A1) hereafter referred to as Song .
In regard to claim 1 Kim teaches a semiconductor structure [see Fig. 1A-1C see paragraph 0022, 0038, “active region AC may include a semiconductor” “A standard cell is a unit of a layout which is included in an integrated circuit (e.g., the integrated circuit 10 of FIG. 1A), and the integrated circuit may include a plurality of various standard cells”], 
In Fig. 1 Kim does not state comprising: 
a first logic cell comprising a plurality of first transistors over a substrate, 
wherein at least one of the first transistors comprises: 
a first gate electrode across a first channel region, 
wherein the first gate electrode is electrically connected to a first conductive line in a first dielectric layer through a first contact in a second dielectric layer and a first via in the first dielectric layer; and 
a second logic cell comprising a plurality of second transistors over the substrate, 
wherein at least one of the second transistors comprises: 
a second gate electrode across a second channel region, 
wherein the second gate electrode is electrically connected to a second conductive line in the first dielectric layer through a second via, 
wherein the first dielectric layer is formed over the second dielectric layer, and 
the second via extends from the second conductive line to the second gate electrode and penetrates the first and second dielectric layers.  
However see the example integrated circuit 10 of FIG. 1A, see Fig. 1B, Fig. 1C see paragraph 0027 “The gate contact CB1 may have a bottom surface connected to the gate line GL3 and may extend in the Z-axis direction. In an exemplary embodiment of the inventive concept, as illustrated in FIG. 1B, the gate contact CB1 may be formed as one body. That is, the gate contact CB1 of FIG. 1B may not be formed of at least two deposition processes that are divided by an etching process. In an exemplary embodiment of the inventive concept, as illustrated in FIG. 1C, a gate contact CB1 may include a lower gate contact CBL1 and an upper gate contact CBH1 that are connected to each other in the Z-axis direction”, see Fig. 2B see paragraph 0032 “As illustrated in FIG. 2B, the lower gate contact CBL may be connected to two gate lines GL3 and GL4, and the two upper gate contacts CBH1 and CBH2 may respectively extend from a top surface of the lower gate contact CBL to bottom surfaces of conductive lines W1a and W1b in the Z-axis direction and respectively connected to the conductive lines W1a and W1b” see paragraph 0043 “due to an increased degree of freedom with respect to placement of the source/drain contact and the gate contact according to the present exemplary embodiment of the inventive concept”,  see a variety of standard cells in Figs. 4-10, see paragraph 00559, 0064 “FIGS. 9A and 9B are plan views of a plane with an X-axis and a Y-axis in each of the standard cells C09a and C09b in which a three-input NAND gate having three inputs A, B, and C and an output Y is embodied” “in the standard cell C10a in which the inverter including four PMOS transistors and four NMOS transistors is embodied” “As illustrated in FIG. 10B, source/drain contacts and/or gate contacts may be connected to some conductive lines W1, W2, W4, W6, and W7 from among conductive lines that are separate from each other by a predetermined distance MP and extend in an X-axis direction, and a pattern P4 of an upper layer of the conductive lines W1, W2, W4, W6, and W7 may extend in a Y-axis direction”. See in Kim Fig. 1B the width of CB1 is more as compared to Fig. 1C, see dotted line, thicker gives less resistance. See that MOS transistors have a channel under the gate.
See that the difference between Fig. 1B and Fig. 1C is reliability, see paragraph 0044. However it is noted that CB1 in Fig. 1B is wider, and it directly connects W1 to GL3, thus wider means lower resistance. It is noted that Kim discloses both types i.e. Fig. 1B and Fig. 1C.
See Song Figs. 5, 6, 7A-7E see paragraph 0069, 0099 “Each of the first to third logic cells LC1, LC2, and LC3 may constitute a logic circuit. For example, each of the first to third logic cells LC1, LC2, and LC3 may be provided thereon with logic transistors constituting the logic circuit. In some exemplary embodiments, the first to third logic cells LC1, LC2, and LC3 may include different logic circuits from each other”, see in Fig. 6 can be seen both vertical and horizontant interconnects, see AC perpendicular to IL, see cross-section in Fig. 7E AC is at a lower level see “first to third interlayer dielectric layers 110, 120, and 130” “the interconnection lines IL and the vias VI may constitute a first metal layer” “active contacts AC and the gate contacts GC may include at least one metallic material”.
Thus it would be obvious to modify Kim to include both types of logic cells i.e. with CB1 as shown in Fig. 1B and also with CB1 as shown in Fig. 1C, a plurality of logic cells with interconnection in horizontal and vertical direction, and  gate contact directly from either upper or lower interconnection layers.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is flexibility of design to provide both types of logic cells to optimize performance and reliability, and good interconnection to the gate with option of thicker vias for better conduction.
In regard to claim 4 Kim and Song as combined does not specifically teach wherein the first, and second vias are formed of the same material selected from a group consisting of Ti, TiN, TaN, Co, Ru, Pt, W, Al, Cu or a combination thereof. 
See Kim paragraph 0027 “deposition processes” “etching process” see paragraph 0026 “gap-fill metal layer may be formed as a tungsten (W) layer or an aluminum (Al) layer” thus the metal layers are made in holes in etched dielectric.
Thus it would be obvious to modify Kim to include wherein the first, and second vias are formed of the same material selected from a group consisting of Ti, TiN, TaN, Co, Ru, Pt, W, Al, Cu or a combination thereof.
The motivation is that W and Al are known to give good results for interconnection purposes.
In regard to claim 5 Kim and Song as combined does not specifically teach wherein the first contact is formed of the same material selected from a group consisting of Ti, TiN, TaN, Co, Ru, Pt, W, Al, Cu or a combination thereof.  
See Kim paragraph 0027 “deposition processes” “etching process” see paragraph 0026 “gap-fill metal layer may be formed as a tungsten (W) layer or an aluminum (Al) layer” thus the metal layers are made in holes in etched dielectric.
Thus it would be obvious to modify Kim to include  wherein the first contact is formed of the same material selected from a group consisting of Ti, TiN, TaN, Co, Ru, Pt, W, Al, Cu or a combination thereof.  
The motivation is that W and Al are known to give good results for interconnection purposes.
In regard to claim 8 Kim and Song as combined teaches projections of the second via and the second channel region are overlapped [see Kim Fig. 1B] on the substrate but does not specifically teach wherein projections of the first via and the first channel region are separated on the substrate .  
However see Song Fig. 7E the plurality of gates connected by the AC layer see VI is not above some of the gates.
Thus it would be obvious to modify Kim to include wherein projections of the first via and the first channel region are separated on the substrate .
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is flexibility of design to place connection  in any point above the middle contact layer.

Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Song as combined and further in view of Hung et al. (US 20150008524 A1) hereafter referred to as Hung
In regard to claim 9 Kim and Song as combined teaches wherein the first contact is  [see Kim paragraph 0027 “deposition processes” “etching process” see paragraph 0026 “gap-fill metal layer may be formed as a tungsten (W) layer or an aluminum (Al) layer” thus the metal layers are made in holes in etched dielectric] comprising a metal plug but does not teach surrounded by a high-K dielectric nor slot-shaped contact.  
See Hung paragraph 0030 “extension conductor structures 16 may include a slot contact having a slot shape and may include conductive material for example metal, such as tungsten, copper, or other suitable one. A barrier layer 29 may be further included for preventing metal atoms from migration into the substrate” .
Thus it would be obvious to modify Kim to include slot-shaped contact and surrounded by a high-K dielectric .
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is simple design and to protect against metal migration.
In regard to claim 7 Kim , Song and Hung as combined teaches  material of the high-K dielectric is selected from a group consisting of a nitride-based dielectric [see Hung paragraph 0030, see Song paragraph 0083 known high-k materials], a metal oxide dielectric, Hf oxide (Hf02), Ta oxide (Ta2Os), Ti oxide (TiO2), Zr oxide (ZrO2), Al oxide (A12O3), Y oxide (Y203), or a combination thereof but does not teach wherein thickness of the high-K dielectric is within a range of 5 to 50A.
The dielectric constants of high-k materials are know to a person of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein thickness of the high-K dielectric is within a range of 5 to 50A", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim  in view of Liaw (US 20130292777 A1).
In regard to claim 9 Kim teaches a semiconductor structure [see Fig. 1A-1C see paragraph 0022, 0038, “active region AC may include a semiconductor” “A standard cell is a unit of a layout which is included in an integrated circuit (e.g., the integrated circuit 10 of FIG. 1A), and the integrated circuit may include a plurality of various standard cells”], 
In Fig. 1 Kim does not state comprising:  
a logic cell comprising a first transistor, wherein the first transistor comprises: 
a first gate electrode across a first semiconductor fin over a first well region, 
wherein the first gate electrode is electrically connected to a first conductive line of a metal layer through a first via; and 
a memory cell, comprising: 
a second transistor, comprising: 
a second gate electrode across a second semiconductor fin over a second well region, 
wherein the second gate electrode is electrically connected to a second conductive line through a first contact and a second via over the first contact, 
wherein thickness of the first via is greater than thicknesses of the first contact and the second via.  
However see the example integrated circuit 10 of FIG. 1A, see Fig. 1B, Fig. 1C see paragraph 0027 “The gate contact CB1 may have a bottom surface connected to the gate line GL3 and may extend in the Z-axis direction. In an exemplary embodiment of the inventive concept, as illustrated in FIG. 1B, the gate contact CB1 may be formed as one body. That is, the gate contact CB1 of FIG. 1B may not be formed of at least two deposition processes that are divided by an etching process. In an exemplary embodiment of the inventive concept, as illustrated in FIG. 1C, a gate contact CB1 may include a lower gate contact CBL1 and an upper gate contact CBH1 that are connected to each other in the Z-axis direction”, see Fig. 2B see paragraph 0032 “As illustrated in FIG. 2B, the lower gate contact CBL may be connected to two gate lines GL3 and GL4, and the two upper gate contacts CBH1 and CBH2 may respectively extend from a top surface of the lower gate contact CBL to bottom surfaces of conductive lines W1a and W1b in the Z-axis direction and respectively connected to the conductive lines W1a and W1b” see paragraph 0043 “due to an increased degree of freedom with respect to placement of the source/drain contact and the gate contact according to the present exemplary embodiment of the inventive concept”,  see a variety of standard cells in Figs. 4-10, see paragraph 00559, 0064 “FIGS. 9A and 9B are plan views of a plane with an X-axis and a Y-axis in each of the standard cells C09a and C09b in which a three-input NAND gate having three inputs A, B, and C and an output Y is embodied” “in the standard cell C10a in which the inverter including four PMOS transistors and four NMOS transistors is embodied” “As illustrated in FIG. 10B, source/drain contacts and/or gate contacts may be connected to some conductive lines W1, W2, W4, W6, and W7 from among conductive lines that are separate from each other by a predetermined distance MP and extend in an X-axis direction, and a pattern P4 of an upper layer of the conductive lines W1, W2, W4, W6, and W7 may extend in a Y-axis direction”. See in Kim Fig. 1B the width of CB1 is more as compared to Fig. 1C, see dotted line, thicker gives less resistance. See that MOS transistors have a channel under the gate. See  paragraph 0027 “deposition processes” “etching process” see paragraph 0026 “gap-fill metal layer may be formed as a tungsten (W) layer or an aluminum (Al) layer” thus the metal layers are made in holes in etched dielectric.
See that the difference between Fig. 1B and Fig. 1C is reliability, see paragraph 0044. However it is noted that CB1 in Fig. 1B is wider, and it directly connects W1 to GL3, thus wider means lower resistance. It is noted that Kim discloses both types i.e. Fig. 1B and Fig. 1C.
Liaw teaches a memory cell [see paragraph 0052-0055 “FIG. 7 illustrates a circuit diagram of a six transistor (6T) SRAM cell according to an embodiment”], see the use of FinFET see paragraph 0063 “fin line”, “The gates of the first pass-gate transistor PG1 and the second pass-gate transistor PG2 are connected to a word line (WL)”, see paragraph 0044 “semiconductor device may further comprise an interlayer dielectric layer (not shown) formed over the substrate 202 and fin 306” see paragraph 0064 “As person having ordinary skill in the art will readily understand that a drain/source region of a fin transistor is generally doped an opposite dopant type from the dopant type of the well in which the drain/source region is formed” “As shown in FIG. 8, the active areas of transistors PG1 and PD1 is formed in a p-type well. As a result, these transistors are n-type transistors. The active areas of transistors PU1 and PU2 are formed in an n-type well”.
Thus it would be obvious to modify Kim to include both types of logic cells i.e. with CB1 as shown in Fig. 1B and also with CB1 as shown in Fig. 1C, a plurality of logic cells with interconnection in horizontal and vertical direction, and  gate contact directly from either upper or lower interconnection layers and to include a memory cell with pass-gate transistors and to use FinFETs for the transistors.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is flexibility of design to provide both types of logic cells to optimize performance and reliability, that FinFETs give excellent transistor properties, memory is useful to store information and gate contact from different metal layers gives flexibility of design and good interconnection to the gate with option of thicker vias for better conduction.
In regard to claim 10 Kim and Liaw as combined teaches projections of the first via and the first semiconductor fin are overlapped [see Kim Fig. 1B]  on the substrate , but does not specifically teach wherein projections of the second via and the second semiconductor fin are separated on the substrate .  
However see Liaw Fig. 8 see the connections are not over the gate.
Thus it would be obvious to modify Kim to include wherein projections of the first via and the first channel region are separated on the substrate .
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is flexibility of design to place connection  in any point above the middle contact layer.
In regard to claim 11 Kim and Liaw as combined does not state  wherein the first and second vias are formed of the same material comprising purely Tungsten (W) or purely Ruthenium (Ru) without a sidewall barrier layer.  
See Kim paragraph 0027 “deposition processes” “etching process” see paragraph 0026 “gap-fill metal layer may be formed as a tungsten (W) layer or an aluminum (Al) layer” thus the metal layers are made in holes in etched dielectric.
Thus it would be obvious to modify Kim to include wherein the first and second vias are formed of the same material comprising purely Tungsten (W) or purely Ruthenium (Ru) without a sidewall barrier layer. 
The motivation is that W is known to be good material for interconnection purposes and the via is already in insulation.
In regard to claim 12 Kim and Liaw as combined does not state wherein the first and  second well regions have the same type of conductivity.  
However see that Kim and Liaw disclose both NMOS and PMOS .
Thus it would be obvious to modify Kim to include wherein the first and  second well regions have the same type of conductivity.
The motivation is flexibility of design to allow any transistor to use a gate contact like Kim Fig. 1B or Fig. 1C.

Claim(s) 14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim  in view of Liaw (US 20130292777 A1) .
In regard to claim 14 Kim teaches a semiconductor structure [see Fig. 1A-1C see paragraph 0022, 0038, “active region AC may include a semiconductor” “A standard cell is a unit of a layout which is included in an integrated circuit (e.g., the integrated circuit 10 of FIG. 1A), and the integrated circuit may include a plurality of various standard cells”], 
In Fig. 1 Kim does not state  comprising: 
a first circuit comprising a plurality of first logic cells, wherein a first transistor of each of the first logic cells comprises: 
a first gate electrode across a first semiconductor fin, 
wherein the first gate electrode is electrically connected to a first conductive line of a metal layer through a first contact and a first via over the first contact; and 
a second circuit comprising a plurality of second logic cells, 
wherein a second transistor of each of the second logic cells comprises: 
a second gate electrode across a second semiconductor fin, 
wherein the second gate electrode is electrically connected to a second conductive line of the metal layer through a second via, 
wherein the first and second logic cells have the same logic function, 
wherein the second via is thicker than the first via and the first contact.  
However see the example integrated circuit 10 of FIG. 1A, see Fig. 1B, Fig. 1C see paragraph 0027 “The gate contact CB1 may have a bottom surface connected to the gate line GL3 and may extend in the Z-axis direction. In an exemplary embodiment of the inventive concept, as illustrated in FIG. 1B, the gate contact CB1 may be formed as one body. That is, the gate contact CB1 of FIG. 1B may not be formed of at least two deposition processes that are divided by an etching process. In an exemplary embodiment of the inventive concept, as illustrated in FIG. 1C, a gate contact CB1 may include a lower gate contact CBL1 and an upper gate contact CBH1 that are connected to each other in the Z-axis direction”, see Fig. 2B see paragraph 0032 “As illustrated in FIG. 2B, the lower gate contact CBL may be connected to two gate lines GL3 and GL4, and the two upper gate contacts CBH1 and CBH2 may respectively extend from a top surface of the lower gate contact CBL to bottom surfaces of conductive lines W1a and W1b in the Z-axis direction and respectively connected to the conductive lines W1a and W1b” see paragraph 0043 “due to an increased degree of freedom with respect to placement of the source/drain contact and the gate contact according to the present exemplary embodiment of the inventive concept”,  see a variety of standard cells in Figs. 4-10, see paragraph 00559, 0064 “FIGS. 9A and 9B are plan views of a plane with an X-axis and a Y-axis in each of the standard cells C09a and C09b in which a three-input NAND gate having three inputs A, B, and C and an output Y is embodied” “in the standard cell C10a in which the inverter including four PMOS transistors and four NMOS transistors is embodied” “As illustrated in FIG. 10B, source/drain contacts and/or gate contacts may be connected to some conductive lines W1, W2, W4, W6, and W7 from among conductive lines that are separate from each other by a predetermined distance MP and extend in an X-axis direction, and a pattern P4 of an upper layer of the conductive lines W1, W2, W4, W6, and W7 may extend in a Y-axis direction”. See in Kim Fig. 1B the width of CB1 is more as compared to Fig. 1C, see dotted line, thicker gives less resistance. See that MOS transistors have a channel under the gate. See  paragraph 0027 “deposition processes” “etching process” see paragraph 0026 “gap-fill metal layer may be formed as a tungsten (W) layer or an aluminum (Al) layer” thus the metal layers are made in holes in etched dielectric.
See that the difference between Fig. 1B and Fig. 1C is reliability, see paragraph 0044. However it is noted that CB1 in Fig. 1B is wider, and it directly connects W1 to GL3, thus wider means lower resistance. It is noted that Kim discloses both types i.e. Fig. 1B and Fig. 1C.
Liaw teaches a memory cell [see paragraph 0052-0055 “FIG. 7 illustrates a circuit diagram of a six transistor (6T) SRAM cell according to an embodiment”], see the use of FinFET see paragraph 0063 “fin line”, “The gates of the first pass-gate transistor PG1 and the second pass-gate transistor PG2 are connected to a word line (WL)”, see paragraph 0044 “semiconductor device may further comprise an interlayer dielectric layer (not shown) formed over the substrate 202 and fin 306” see paragraph 0064 “As person having ordinary skill in the art will readily understand that a drain/source region of a fin transistor is generally doped an opposite dopant type from the dopant type of the well in which the drain/source region is formed” “As shown in FIG. 8, the active areas of transistors PG1 and PD1 is formed in a p-type well. As a result, these transistors are n-type transistors. The active areas of transistors PU1 and PU2 are formed in an n-type well”.
Thus it would be obvious to modify Kim to include both types of logic cells i.e. with CB1 as shown in Fig. 1B and also with CB1 as shown in Fig. 1C, to include a plurality of logic cells with interconnection in horizontal and vertical direction, and  gate contact directly from either upper or lower interconnection layers and to include FinFETs for the transistors.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is flexibility of design to provide both types of logic cells to optimize performance and reliability, that FinFETs give excellent transistor properties,  and gate contact from different metal layers gives flexibility of design and good interconnection to the gate with option of thicker vias for better conduction.
In regard to claim 16 Kim and Liaw as combined does not specifically teach further comprising: a memory comprising a plurality of memory cells, wherein a third transistor of each of the memory cells is coupled to a bit line and comprises: a third gate electrode electrically connected to a word line through a second contact and a third via over the second contact, wherein the second via is thicker than the third via and the second contact.  
Liaw teaches a memory cell [see paragraph 0052-0055 “FIG. 7 illustrates a circuit diagram of a six transistor (6T) SRAM cell according to an embodiment”], see the use of FinFET see paragraph 0063 “fin line”, “The gates of the first pass-gate transistor PG1 and the second pass-gate transistor PG2 are connected to a word line (WL)”, see paragraph 0044 “semiconductor device may further comprise an interlayer dielectric layer (not shown) formed over the substrate 202 and fin 306” see paragraph 0064 “As person having ordinary skill in the art will readily understand that a drain/source region of a fin transistor is generally doped an opposite dopant type from the dopant type of the well in which the drain/source region is formed” “As shown in FIG. 8, the active areas of transistors PG1 and PD1 is formed in a p-type well. As a result, these transistors are n-type transistors. The active areas of transistors PU1 and PU2 are formed in an n-type well”.
Thus it would be obvious to modify Kim to include further comprising both types of: a memory comprising a plurality of memory cells, wherein a third transistor of each of the memory cells is coupled to a bit line and comprises: a third gate electrode electrically connected to a word line through a second contact and a third via over the second contact, wherein the second via is thicker than the third via and the second contact.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that memory is useful to store information .
In regard to claim 17 Kim and Liaw as combined does not specifically teach wherein the first, second, and third vias are formed of the same material selected from a group consisting of Ti, TiN, TaN, Co, Ru, Pt, W, Al, Cu, or a combination thereof.  
See Kim paragraph 0027 “deposition processes” “etching process” see paragraph 0026 “gap-fill metal layer may be formed as a tungsten (W) layer or an aluminum (Al) layer” thus the metal layers are made in holes in etched dielectric.
Thus it would be obvious to modify Kim to include wherein the first, second, and third vias are formed of the same material selected from a group consisting of Ti, TiN, TaN, Co, Ru, Pt, W, Al, Cu, or a combination thereof.
The motivation is that W and Al are known to give good results for interconnection purposes.
In regard to claim 18 Kim and Liaw as combined does not specifically teach wherein the first and second contacts are formed of the same material selected from a group consisting of Ti, TiN, TaN, Co, Ru, Pt, W, Al, Cu, or a combination thereof.  
See Kim paragraph 0027 “deposition processes” “etching process” see paragraph 0026 “gap-fill metal layer may be formed as a tungsten (W) layer or an aluminum (Al) layer” thus the metal layers are made in holes in etched dielectric.
Thus it would be obvious to modify Kim to include  wherein the first and second contacts are formed of the same material selected from a group consisting of Ti, TiN, TaN, Co, Ru, Pt, W, Al, Cu, or a combination thereof. 
The motivation is that W and Al are known to give good results for interconnection purposes.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Liaw as combined and further in view of Hung et al. (US 20150008524 A1) hereafter referred to as Hung
In regard to claim 19 Kim and Liaw as combined teaches wherein the first and second contacts are comprising a metal plug [see Kim paragraph 0027 “deposition processes” “etching process” see paragraph 0026 “gap-fill metal layer may be formed as a tungsten (W) layer or an aluminum (Al) layer” thus the metal layers are made in holes in etched dielectric] but does not teach slot-shaped contacts  and surrounded by a high- K dielectric.
See Hung paragraph 0030 “extension conductor structures 16 may include a slot contact having a slot shape and may include conductive material for example metal, such as tungsten, copper, or other suitable one. A barrier layer 29 may be further included for preventing metal atoms from migration into the substrate” .
Thus it would be obvious to modify Kim to include  slot-shaped contacts  and surrounded by a high- K dielectric.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is simple design and to protect against metal migration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818